DETAILED ACTION
Applicant's arguments filed on 07/05/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Kris on July 22, 2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 5, 11, 17, 19, 23 and 34 have been canceled.
Claim 6, line 6, “each of multiple” has been changed to – each of the multiple--.
Claim 20, lines 3, “a buffer” has been changed to – the buffer--.
Claims 12, 24, 31-32 and 37, lines 7, 6, 4, 4 and 3; respectively, “an accuracy” has been changed to – the accuracy--.
Claims 1, 6-8, 13, 25, 32  and 35 have been replaced with following:
1.	(Currently Amended) A method comprising: 
receiving a reference output current value representing an amount of output current outputted by a voltage converter to power a load; 
iteratively deriving an average output current value based on samples of the reference output current value and an estimated average output current, the iteratively derived average output current value representing an average output current delivered to the load; 
controlling the voltage converter based on the iteratively derived average output current value; and
wherein iteratively deriving the average output current value includes: determining an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current. 

6.	(Previously Presented) The method as in claim 1, wherein iteratively deriving the average output current value includes: 
repeatedly adjusting the estimated average output current over each of the multiple power delivery cycles.  

7.	(Currently Amended) The method as in claim 6 further comprising: 
determining the accuracy of the adjusted estimated average output current over each of the multiple power delivery cycles based on a magnitude of the generated remainder value.

8.	(Currently Amended) The method as in claim 1, wherein iteratively deriving the average output current value includes repeatedly adjusting a count value stored in the buffer for a respective power delivery cycle.    

13.	(Currently Amended) An apparatus comprising: 
an emulator operative to: 
i) receive a reference output current value representing an amount of output current outputted by a voltage converter to power a load, 
ii) iteratively derive an average output current value based on samples of the reference output current value and an estimated average output current, the iteratively derived average output current value representing an average output current delivered to the load, and
iii) determine an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current; and
a controller operative to control the voltage converter based on the iteratively derived average output current value.

25.	(Currently Amended) Computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to: 
receive a reference output current value representing an amount of output current outputted by a voltage converter to power a load; 
iteratively derive an average output current value based on samples of the reference output current value and an estimated average output current, the average output current value representing an average output current delivered to the load; 
determine an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current; and 
control the voltage converter based on the iteratively derived average output current value. 

32.	(Currently Amended) The system as in claim 13, wherein the emulator includes a counter operative to generate the estimated average output current, the emulator operative to use a count value of the counter at an end of a respective control cycle to determine an accuracy of the estimated average output current for the respective control cycle, the count value of the counter at the end of the  respective control cycle being the generated remainder value.  

35.	(Currently Amended) The system as in claim 1, wherein the emulator is operative to:
adjust a magnitude of the estimated average output current for a next control cycle with respect to a prior control cycle based on a respective sample of the estimated average output current and the reference output current value generated for the prior control cycle.
				Reasons for Allowance
Claims 1-4, 6-10, 12-16, 18, 20-22, 24-33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…iteratively deriving an average output current value based on samples of the reference output current value and an estimated average output current, the iteratively derived average output current value representing an average output current delivered to the load; controlling the voltage converter based on the iteratively derived average output current value; and wherein iteratively deriving the average output current value includes: determining an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current.”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…ii) iteratively derive an average output current value based on samples of the reference output current value and an estimated average output current, the iteratively derived average output current value representing an average output current delivered to the load, 
iii) determine an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current; and
a controller operative to control the voltage converter based on the iteratively derived average output current value.”
Claim 25; prior art of record fails to disclose either by itself or in combination:  “…iteratively derive an average output current value based on samples of the reference output current value and an estimated average output current, the average output current value representing an average output current delivered to the load; 
determine an accuracy of the estimated average output current based on a generated remainder value stored in a buffer for each of multiple power delivery cycles associated with the voltage converter producing the output current; and 
control the voltage converter based on the iteratively derived average output current value.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are cited in the PTO-892 however, none of the references teaches the calculation for the average output current value .

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838